DISMISS and Opinion Filed July 25, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00756-CV

                                 IN RE ALEX NEAL, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-83919-2018

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Alex Neal has filed an original application for writ of habeas corpus in this Court

challenging his conviction for attempted obstruction or retaliation. We do not have jurisdiction to

consider an original application for writ of habeas corpus filed in a criminal proceeding. See TEX.

CODE CRIM. PROC. ANN. art. 11.05; TEX. GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d
356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

       Accordingly, we dismiss the appeal for want of jurisdiction.




                                                  /Robbie Partida-Kipness/
                                                  ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE

190756F.P05